Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 20140362990), hereinafter referred to as Kim in view of Pillai et al. (US Pub. No. 20190020511), hereinafter referred to as Pillai. 

Referring to claim 1, Kim discloses a method for scrambling and descrambling data in a computer system, comprising: 
receiving scrambled data (receiving scrambled data 12, fig. 1) by a first serializer/deserializer (SERDES) physical (PHY) circuit (serializer 55, fig. 3) located on a first chip (link aggregator 10, fig. 1) and descrambling the scrambled data (descrambler 18, fig. 1). 

Pillai discloses, what Kim lacks, transmitting the non-scrambled data (retimer 602, fig. 6) by the first SERDES PHY to a second circuit for further processing or transmission (retimer 602 that are configured to perform link-training, para. 0048).
Kim and Pillai are analogous art because they are from the same field of endeavor in input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Pillai before him or her, to modify the system of Kim to include the retimer of Pillai.
	The suggestion/motivation for doing so would have been to improve signal transmission. 
Therefore, it would have been obvious to combine Pillai with Kim to obtain the invention as specified in the instant claim(s).

	
As to claim 2, Kim discloses the method of claim 1, wherein the first SERDES PHY transmits the non-scrambled data to a high speed inter chip (IP) link circuit located on the first chip (scrambler 14, fig. 3).  

As to claim 3, Kim discloses the method of claim 1, wherein the first SERDES PHY transmits the non-scrambled data to a second SERDES PHY located on the first chip (scrambler 14, fig. 3).  

As to claim 4, Kim discloses the method of claim 3, wherein the second SERDES PHY on the first chip scrambles the data and transmits the scrambled data to a third SERDES PHY on a second chip (descrambler 20, fig. 4). 

Claims 5 - 8 recite the corresponding limitation of claims 1 - 4. Therefore, they are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (US Pat. No. 10860449) discloses an adjustable retimer buffer. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184